DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
112 Rejection
Based on applicant’s provided remarks, the 112 2nd rejection has been withdrawn.
102 Rejection
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive.
Applicant’s argue Park fails to teach Park completely fails to disclose at least the claimed feature of "the transmitter includes...a storage section storing a correspondence relationship in which values of a specific bit among bits of the transmission data that change as the wheel assembly rotates are respectively assigned to specific angles set for a rotation angle of the wheel assembly, the specific bit including a least significant bit of the tire condition data or a bit that is calculated using the least significant bit of the tire condition data", however the examiner respectfully disagrees.
Park lays out in [0046] a storage section and a memory [0039], for storing a correspondence relationship, i.e. a correlation between angular positions for transmission based on angular position, in which values of a specific bit are used to determine conditions of a tire as the tire rotates.  The specific bits are depicted in Fig. 7 and Fig 12.  The transmitted data inherently contains the lowest bit in the series of numbers in binary, e.g. a least significant bit is always transmitted.  These bits, including the least significant bit .  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the receiver being able to acquire the specific angle at which the transmission data has been transmitted even if the transmission data does not contain dedicated data indicating the angle information) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (2015/0377740).

	With respect to claim 1, Park et al. teaches a tire condition monitoring system comprising transmitters (22) each of which is attached to one of a plurality of wheel assemblies [0011] of a vehicle and a receiver (ECU, [0033] [0041], Fig. 10) mounted on the vehicle (depicted Fig. 1), wherein the vehicle (Fig. 1) includes rotation angle detecting sections that detect rotation angles of the respective wheel assemblies [0035], each transmitter includes a power source of the transmitter (as indirectly taught in [0006] and [0046]), a condition detecting section (for example a tire pressuring sensor [0037]) configured to detect a condition of a tire (via a detection of pressure), a data generating section (i.e. a processing section of the sensing/control components of the TSP) configured to generate transmission data (i.e. an RF frame, bit data, and pressure data) that contains tire condition data (i.e. for example pressure data) indicating the condition of the tire (i.e. pressure of the tire) detected by the condition detecting section (TPS pressure sensor), a transmitting section configured to modulate the transmission data [0037], which is generated by the data generating section (i.e. the processing sections of TSP system), and transmit the modulated data (to the ECU), a storage section (memory [0039]) storing a correspondence relationship ([0050] which discloses a periodic function of the angle of the TPS will have different period compared to the other periodic functions of other tires) in which values  of the transmission data (i.e. other bit data of that wheel or other wheels being sent to the ECU [0046]) that change as the wheel assembly rotates are respectively assigned to specific angles set (as seen in Fig. 11, at 414 and 416) for a rotation angle of the wheel assembly [0035] [0046], the specific bit includes a bit of the tire condition data (i.e. a pressure data bit in the FR frame, [0046]), and a transmission control section ([0044] of the TSP) capable of performing specific angle transmission (seen in Fig. 11) in which the transmission control section (of the TSP) transmits the transmission data (RF frame data) from the transmitting section (of the TSP) when detecting that the rotation angle of the wheel assembly is any of the specific angles (i.e. the allowed position for RF transmission, Fig 11), the transmission control section (of the TSP) is configured to transmit the transmission data (RF frame data) at the specific angles (i.e. the allowed transmission positons seen in Fig. 11) that correspond to the specific bit (i.e. angle) of the transmission data [0045],  the receiver (ECU) includes a receiving section (i.e. indirectly taught in [0043] are being configured to collect the TSP data) configured to be capable of receiving the transmission data (RF frame data sent by the  TSP) from the transmitters (TSP sensors for example mounted to each wheel), an identifying section (i.e. a portion of the ECU [0051] that receives the bit data) that, upon reception of the transmission data transmitted at the specific angle (i.e. the TSP data), identifies one of the wheel assemblies to which the transmitter (TSP sensor) is attached based on a detection value obtained from the rotation angle detecting section [0055], and a reception storage section (of the ECU) that stores the correspondence relationship (i.e. the periodic function of the tire, with the bit data sent), the receiving section (of the ECU) receives the transmission data from the transmitter (i.e. the TSP sensor) that transmits the transmission data at the specific angle (i.e. the allowed position for RF transmission, Fig. 11) corresponding to the correspondence relationship (Fig. 

	With respect to claim 2, Park et al. teaches a transmitter (TSP) attached to each of a plurality of wheel assemblies of a vehicle [0009], the vehicle including rotation angle detecting sections [0031] that detect rotation angles (i.e. phase angels) of the respective wheel assemblies, the transmitter (TSP) comprising: a power source of the transmitter (as indirectly taught in [0006] and [0046]); a condition detecting section (i.e. a pressure sensor of the TSP) configured to detect a condition of a tire (i.e. a pressure); a data generating section (i.e. a processing section of the sensing/control components of the TSP) configured to generate transmission data (RF frame data) that contains tire condition data (i.e. the pressure data) indicating the condition of the tire detected by the condition detecting section (i.e. the pressure sensor); a transmitting section [0037] configured to modulate the transmission data, which is generated by the data generating section (i.e. the processing sections of 200/304 and 240), and transmit the modulated data (to the ECU); a storage section (memory [0039]) storing a correspondence relationship ([0050] which discloses a periodic function of the angle of the TPS will have different period compared to the other periodic functions of other tires) in which values of a specific bit (Fig. 7 and 12) among bits of the transmission data (i.e. other bit data of that wheel or other wheels being sent to the ECU [0046]) that change as the wheel assembly rotates are respectively assigned to specific 

With respect to claim 4, Park et al. teaches a receiver (ECU) mounted on a vehicle [0011] that includes rotation angle detecting sections (i.e. an algorithm configured to receive and analyze the sensed data [0042]) that detect rotation angles of respective wheel assemblies [0055-061], the receiver (ECU) comprising: a receiving section (i.e. portion of the ECU) configured to be capable of receiving transmission data (FR frame data, pressure data, etc.) from a transmitter .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fonzes (2003/0187563) teaches a method of automatic location of the right and left wheels of a motor vehicle.
Young et al. (2002/0014115) teaches a tire pressure monitor method enables the reassignment of tire pressure sensors. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853